DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim rejections of the pervious Office Action, mailed on 06/01/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Alan M. Weisberg on September 8, 2021.

	Following claims have been amended as follows:
Claim 40.	A method of updating spatial filters in a radio network comprising at least two transmit nodes each in a radio communication with at least one receive node on a Multiple-Input Multiple-Output (MIMO) radio channel, the method comprising:
transmitting, from a respective transmit node, first reference signals precoded by a 
receiving, from the receive nodes, second reference signals that are precoded utilizing a second spatial filter of a respective receive node and an error matrix of the respective receive node, wherein the second spatial filter depends on a channel estimate based on the transmitted first reference signals, and wherein the error matrix is indicative of an error of the first and second spatial filters in equalizing the MIMO radio channel; 
recomputing, for each of the receive nodes in the radio communication with the respective transmit node, the error matrix of the respective receive node;
performing a channel estimate based on the received second reference signals;
updating the first spatial filter of the respective transmit node utilizing the recomputed error matrix, the updated first spatial filter depending upon a quadratic form of a result of the channel estimate based on the received second reference signals, the quadratic form of the result comprising µj HjkH RjH Ej-1 Rj Hjk, the Ej, Rj, and Hjk, representing the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ representing a weighting factor; and
transmitting data from the respective transmit node, wherein the data is precoded by the updated first spatial filter.

Claim 41.	The method of claim 40, wherein being precoded utilizing the second spatial filter of the respective receive node and the error matrix of the respective receive node of the second reference signals comprises an [[ the respective receive node.

Claim 43.	The method of claim 40, wherein being precoded utilizing the second spatial filter of the respective receive node and the error matrix of the respective receive node of the second reference signals comprises a square root of a weighting factor greater than zero associated with the j-th receive node.

Claim 49.	The method of claim 40, wherein the updated first spatial filter depends on a product of an inverse square root of the error matrix and a result of the channel estimate for the respective receive node in the radio communication with the respective transmit node.

Claim 50.	The method of claim 40, further comprising recomputing, for each of the receive nodes in the radio communication with the respective transmit node, the second spatial filter of the respective receive node.

Claim 51.	The method of claim 50, wherein the updating of the first spatial filter of the respective transmit node further uses the recomputed second spatial filter.

Claim 52.	The method of claim 40, wherein the recomputing of the error matrix includes iteratively solving a quadratic equation for a square root of the error matrix.

Claim 56.	The method of claim 40, wherein a frame structure of the radio network comprises a signaling part for Time Division Duplex (TDD) bidirectional signaling of the first and second reference signals followed by a data part for transmitting data utilizing the updated first spatial filter.

Claim 57.	A method of updating spatial filters in a radio network comprising at least two transmit nodes each in a radio communication with at least one receive node on a Multiple-Input Multiple-Output (MIMO) radio channel, the method comprising:
receiving, from each of the transmit nodes, first reference signals precoded by a first spatial filter of a respective transmit node, the first reference signals received from different transmit nodes being at least one of orthogonal and synchronously signaled;
transmitting, from a respective receive node, second reference signals that are precoded utilizing a second spatial filter of the respective receive node and an error matrix of the respective receive node, wherein being precoded utilizing the second spatial filter of the respective receive node and the error matrix of the respective receive node enables the respective transmit node in the radio communication with the respective receive node to recompute the error matrix of the respective receive node, and wherein the second spatial filter depends on a channel estimate based on the received first reference signals, and wherein the error matrix is indicative of an error of the first and second spatial filters in equalizing the MIMO radio channel; 
performing a channel estimate based on the received second reference signals; and
receiving, utilizing the second spatial filter, data from the transmit node in HjkH RjH Ej-1 Rj Hjk, the Ej, Rj, and Hjk, representing the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ representing a weighting factor.

Claim 58.	A device for updating spatial filters in a radio network comprising at least two transmit nodes each in a radio communication with at least one receive node on a Multiple-Input Multiple-Output (MIMO) radio channel, the device comprising:
processing circuitry;
memory containing instructions executable by the processing circuitry to cause the device to:
	transmit, from a respective transmit node, first reference signals precoded by a first spatial filter of the respective transmit node, the first reference signals transmitted from different transmit nodes being at least one of orthogonal and synchronously signaled;
	receive, from the receive nodes, second reference signals that are precoded utilizing a second spatial filter of a respective receive node and an error matrix of the respective receive node, wherein the second spatial filter depends on a channel estimate based on the transmitted first reference signals, and wherein the error matrix is indicative of an error of the first and second spatial filters in equalizing the MIMO radio channel;

	update the first spatial filter of the respective transmit node utilizing the recomputed error matrix and a quadratic form of a result of the channel estimate based on the received second reference signals, the quadratic form of the result comprising µj HjkH RjH Ej-1 Rj Hjk, the Ej, Rj, and Hjk, representing the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ representing a weighting factor; and
	transmit data from the respective transmit node, wherein the data is precoded by the updated first spatial filter.

Claim 59.	A device for updating spatial filters in a radio network comprising at least two transmit nodes each in a radio communication with at least one receive node on a Multiple-Input Multiple-Output (MIMO) radio channel, the device comprising:
processing circuitry; memory containing instructions executable by the processing circuitry to cause the device to:
	receive, from each of the transmit nodes, first reference signals precoded by a first spatial filter of a respective transmit node, the first reference signals received from different transmit nodes being at least one of orthogonal and synchronously signaled;
	transmit, from a respective receive node, second reference signals that are utilizing a second spatial filter of the respective receive node and an error matrix of the respective receive node, wherein being precoded utilizing the second spatial filter of the respective receive node and the error matrix of the respective receive node enables the respective transmit node in the radio communication with the respective receive node to recompute the error matrix of the respective receive node, and wherein the second spatial filter depends on a channel estimate based on the received first reference signals, and wherein the error matrix is indicative of an error of the first and second spatial filters in equalizing the MIMO radio channel; 
perform a channel estimate based on the received second reference signals; and
	receive, utilizing the second spatial filter, data from the transmit node in the radio communication with the respective receive node, wherein the data is precoded by an updated first spatial filter, the updated first spatial filter depending on the recomputed error matrix and a quadratic form of a result of the channel estimate based on the received second reference signals, the quadratic form of the result comprising µj HjkH RjH Ej-1 Rj Hjk, the Ej, Rj, and Hjk, representing the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ representing a weighting factor.
	
Reason for Allowance
4.	Regarding claims 40 and 57-59, Prior art of record fails to disclose updating the first spatial filter of the respective transmit node utilizing the recomputed error matrix, the updated first spatial filter depending upon a quadratic form of a result of the channel estimate based on the received second reference signals, the quadratic form of the result HjkH RjH Ej-1 Rj Hjk, the Ej, Rj, and Hjk, representing the error matrix, the second spatial filter and the MIMO radio channel, respectively, for the j-th receive node and the k-th transmit node and μ representing a weighting factor.
	Therefore, regarding claims 40-43 and 49-59 (renumbered as 1-15) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.	
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Shattil (US 2017/0126458 A1) discloses a MIMO communication (Figures 3-6).
II. Seol (US 2014/0185481 A1) discloses a power control system (Figures 7-8).
III. Gao (US 2012/0046038 A1) discloses an interference management (Figure 11).

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633